Citation Nr: 0801170	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  05-05 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a skin disorder, 
including as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel







INTRODUCTION

The veteran had active service from May 1966 to March 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied the above claim.


FINDING OF FACT

A skin disorder did not have its onset during service and is 
not related to any in-service disease or injury.  


CONCLUSION OF LAW

A skin disorder was not incurred in active service.  
38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007)


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007)), imposes obligations on VA in terms of 
its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Prior to the adjudication of the claim, an April 2002 letter 
advised the veteran of the evidence necessary to substantiate 
a claim for service connection and the respective obligations 
of the veteran and the VA in obtaining that evidence.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The claim 
was thereafter denied in a January 2003 RO rating decision.  
A statement of the case again denied the claim in February 
2005, at which time the veteran was again advised of the 
VCAA.  Additional VCAA notice was also sent by letter in 
March 2006, which provided notice on the issues of 
establishing a disability rating and effective date of award.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
VAOPGCPREC 8-2003 (Dec. 2003); Dingess v. Nicholson, 19 Vet. 
App. 473, 491 (2006).  Although VCAA notice with regard to 
assignment of ratings and effective dates was not followed by 
readjudication of the claim, no prejudice can result to the 
veteran in this case, since the Board is denying the claim.  
The veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).

Service medical records are associated with the claims 
folder, as are post-service VA medical examination reports 
and VA and private treatment records.  The veteran has been 
provided with the applicable law and regulations, and there 
is no indication that there are any outstanding pertinent 
documents or records that have not been obtained, or that are 
not adequately addressed in documents or records contained 
within the claims folder.  Although the veteran has reported 
that he saw a doctor in 1970 and was treated off and on for a 
skin disorder, he has not specifically identified any medical 
care providers or provided any releases to that VA could 
obtain his records, despite the request from the RO in April 
2002. 

The veteran has not indicated any intention to provide 
additional evidence in support of his claims, and has not 
requested that VA assist him in obtaining any other evidence.  
While the Board has considered remanding this matter for the 
purpose of obtaining a medical opinion (the July 2002 VA 
examiner did not provide an opinion on etiology), the Board 
does not find that it is warranted in this case.  As 
discussed below, the veteran's service medical records are 
negative for any complaints or findings of a skin disorder 
and the veteran's statements about continuity of 
symptomatology since service are not found to be credible.  
Thus, further examination is not required pursuant to 
38 C.F.R. § 3.159(c)(4) (2007).

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2007); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The veteran has also 
not claimed that VA has failed to comply with the notice 
requirements of the VCAA.


II.  Entitlement to Service Connection for a Skin Disorder as 
Secondary to Agent Orange Exposure

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In order to prevail on the issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In addition, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam era, and has a disease listed at 38 C.F.R. 
§ 3.309(e), shall be presumed to have been exposed during 
such service to a herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a) (2007).  If a veteran was exposed to an herbicide 
agent during active military, naval, or air service, the 
following diseases shall be service-connected, even though 
there is no record of such disease during service: chloracne 
or other acneform diseases consistent with chloracne, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
porphyria cutanea tarda, respiratory cancers, and soft-tissue 
sarcomas.  38 C.F.R. § 3.309(e) (2007).  In addition, 
presumptive service connection is warranted for prostate 
cancer that manifests itself to a degree of 10 percent at any 
time after exposure.

The veteran essentially contends that he developed a skin 
disorder before leaving the service, that it worsened in 
1970, that it has continued thereafter, and that it is 
related to his exposure to Agent Orange in Vietnam.

The veteran's service medical records do not reflect any 
relevant complaints or treatment for the skin.  On separation 
examination in February 1968, evaluation of the skin was 
normal.  The veteran denied a history of any growths, cysts, 
or boils. 

Post-service treatment records dated from 1994 to 1998 show 
treatment on a regular basis for numerous disabilities; 
however, there were no complaints or findings pertaining to 
the veteran's skin.

The first post-service evidence of a skin disorder is a 
private medical record, dated in June 2001.  The veteran 
complained of itching all over.  Examination of the skin 
showed no rashes.  The assessment was pruritis.  In October 
2001, the veteran's complaints included a bump on his back.  
Examination revealed scattered red papules/pustules on the 
veteran's back.  The assessment included folliculitis on the 
back.

A January 2002 VA outpatient treatment record reflects that 
the veteran reported a skin rash on the head, groin, and 
back, with itching, and that he had seen several providers 
with no help.  Examination of the skin at this time revealed 
an acne-like eruption over the back scattered all over, and 
the assessment included folliculitis of the back.  

VA skin diseases examination in July 2002 revealed that the 
veteran reported developing a skin rash when he was overseas.  
He developed skin blisters over the back, scalp, and the 
groin region, and had been constantly bothered by this 
condition since that time.  The veteran further indicated 
that his skin eruptions were currently not too bad, with most 
of the skin blisters located on the back, scalp, and groin 
region.  The veteran had reportedly been using several creams 
and ointments, including oral antibiotics.  Usually, his skin 
condition was chronic and he had seen a skin specialist.  He 
believed that despite his use of a cream, his skin condition 
would continue to return, and he also suffered from pruritis 
for which he would use cream and sometimes alcohol.  He used 
peroxide for the skin condition on the groin region.  

Examination of the skin revealed dark pigmented spots 
scattered over the back, causing the veteran moderate 
discomfort due to itching, and there were also a few blisters 
scattered over the scalp.  The groin region also exhibited 
dark pigmented areas where the veteran would feel itching and 
inflammation.  The diagnostic impression was dermatitis 
involving the back, scalp, and groin region.

With respect to the veteran's claim for service connection 
for a skin disorder, there are diagnoses of various skin 
disorders in 2001 and 2002, including folliculitis and 
dermatitis.  Therefore, the Board concedes the existence of 
current skin disability.  Since the veteran served in 
Vietnam, the Board will also concede his exposure to Agent 
Orange.

On the other hand, in order to prevail on the claim there 
must also be evidence linking a current disability to 
service, either based on exposure to Agent Orange or on some 
other basis.  In this case, since none of the veteran's 
diagnosed skin disorders is among the disabilities entitled 
to presumptive service connection based on exposure to Agent 
Orange, there would have to be competent medical evidence 
linking the veteran's dermatitis or other skin disease to 
service, either based on exposure to Agent Orange or 
otherwise, and the record does not contain such evidence.  

The veteran is competent to describe his symptoms and 
observations of his skin.  However, his statements that he 
has suffered with a skin disorder since service are not 
credible.  As discussed above, the service medical records 
are negative for any complaints or findings of a skin 
disorder.  On separation examination in February 1968, the 
veteran himself denied a history of any growths, cysts, or 
boils, and clinical evaluation of his skin was normal.  The 
veteran's statement made contemporaneous to service are found 
to be more credible than his statements made more than 30 
years later in conjunction with his claim for benefits.  
Further, the presence of a skin disorder was essentially 
ruled out on clinical evaluation at the time of separation 
from service.  The veteran's statements regarding continuity 
of symptomatology are further diminished by the post-service 
treatment records dated from 1994 to 1998.  These records 
show that the veteran sought treatment on a regular basis for 
several disabilities, but there was no mention of a skin 
disorder.

There is no competent medical evidence of record showing that 
a skin disorder had its onset during active service or is 
related to any in-service disease or injury, including 
exposure to herbicides.  It should also be noted that the 
statements of the veteran that seek to link current relevant 
symptoms or diagnoses to active military service and/or Agent 
Orange exposure are of minimal or no weight as it has been 
held that lay assertions with respect to issues of medical 
causation do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Accordingly, based on all of the foregoing, the Board finds 
that a preponderance of 


the evidence is against a relationship between any currently 
diagnosed skin disorder and service, and that the claim 
should therefore be denied.


ORDER

Entitlement to service connection for a skin disorder, 
including as secondary to Agent Orange exposure, is denied.



____________________________________________
P.M DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


